Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to applicant amendment after final received on 01/26/2022; the amendment cover the subjects agreed on the phone interview with the Attorneys of record, Sarah Brunner and Everett Diederiks, on 01/14/2022 and as such will be entered. The interview summary and the Agenda for the interview are attached:
Amendments of Claims 1, 5, 10, 13 and 18 are acknowledged.
Cancelation of Claims 6, 14 and 20 is acknowledged.

Allowable Subject Matter
Claims 1 to 5, 7 to 13 and 15 to 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed retail packaged product comprising: 
a plurality of individually packaged products; and 
a packaging sleeve configured to retain the plurality of individually packaged products and to remain intact upon removing one or more of the plurality of products therefrom, the packaging sleeve including: 
a plurality of walls together defining an interior of the packaging sleeve, the plurality of walls including a first wall having a first opening configured to partially receive a first product of the plurality of individually packaged products; and 
a biasing beam located within the interior and configured to exhibit a spring action to bias the first product into the first opening by applying a force to the first product in a direction toward the first opening, 
 wherein the packaging sleeve is constructed from a paperboard material containing fibers which are oriented to cross a bend or fold in the biasing beam such that the biasing beam is biased to a fully expanded state.

The most similar art of record would be Chidsey (US 3216612) as disclosed in the final action, Chidsey discloses using a packaging sleeve similar to the claimed invention, also configured to retain the plurality of individually packaged products, the sleeve could remain intact in the upon removing one or more of the plurality of products therefrom, the packaging sleeve includes a plurality of walls together defining an interior of the packaging sleeve, the plurality of walls including a first wall having a first opening configured to partially receive a first product of the plurality of individually packaged products; and a biasing beam located within the interior and configured to exhibit a spring action as claimed. But Chidsey does not disclose that the packaging sleeve is constructed from a paperboard material containing fibers which are oriented to cross a bend or fold in the biasing beam such that the biasing beam is biased to a fully expanded state. Several references on the record disclose the use of oriented paperboard to manufacture sleeves and in general it is recommended to have the paperboard material oriented parallel to the fold lines, such as Ball (US 2018/0134443), which teaches away of folding across the fibres; slot and score fibers to facilitate separation, such as Jego (US 10633159); making handles along the grain line, such as Smalley (US 2017/0233132) and Brogden (US 2313731); and scoring or creasing the fold line to break the fibers if folding across to the direction of the fibers, such as Moore (US 3182794), Arneson (US 2537615), Dutcher (US 4498581), and Blin (US 2018/0029768). Additionally those same teachings are discussed on “Paper Tips: Going against the grain” by Creative Pro of June 16, 2006, and in “Grain Direction” by Brian Cowie, March 19, 2018; both attached. But no reference on the record discloses making a sleeve from a paperboard material containing fibers which are oriented to cross a bend or fold in the biasing beam such that the biasing beam is biased to a fully expanded state. The references teach away from it by breaking the fibers by creasing and scoring.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731